Per Curiam.

The note was negotiable under the statute, and transferable without indorsement; but if the payee chose to put his name on the back, he became as much bound as an indorser, as if the note had been made payable to him or order.
*440It was ruled by Chief Justice Holt, in the case of The Bank of England v. Newman, (1 Lord Raym. 442.) that if a person indorses a bill payable to beater, he becomes a new security, and is liable on the indorsement. The declaration at least is good on a special demurrer. But the defendant may withdraw the demurrer, on payment of costs, and pleading forthwith.
Judgment for the plaintiff.